Motion by respondent, Stephen N. Strauss (originally admitted to practice by the Appellate Division of the Supreme Court, First Judicial Department, on Mar. 23, 1959) to amend or modify the order of this court dated February 1, 1988 [135 AD2d 71], which suspended the respondent for a period of one year, effective February 16, 1988, so as to grant him additional time before the suspension should take effect.
Upon the papers filed in support of the motion and no papers having been filed in opposition thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that the order of the court dated February 1, 1988 is amended nunc pro tunc as of February 16, 1988, so as to show that the effective date of the respondent’s one-year suspension is April 18, 1988. Mollen, P. J., Mangano, Thompson, Brown and Harwood, JJ., concur.